DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) in the reply filed on June 13, 2022 is acknowledged. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US Pat. Pub. 2010/0069921 A1).
Regarding claim 1, Miller provides for a system for generating output to facilitate ablation of cardiac tissue during an ablation procedure (see figure 1), the system comprising an ablation catheter comprising a composite-tip electrode assembly and at least one additional electrode (catheter 14 with the composite electrode at 12 and 50, and at least one additional electrode at 50/52), a voltage detection system comprising at least one processing device (ECU 32 in combination with the circuit 26; see [0052] where the ECU is a separate device) configured to: obtain a first voltage measurement between a first electrode member and a second electrode member of the composite-tip electrode assembly (via the sensing between the electrodes 12/50 per [0068]; see [0044]-[0049] discussing 26 providing for obtaining voltage measurements), the first electrode member is distal to the second electrode member (See figure 1 with 12 being distal to 50), obtain a second voltage measurement between the second electrode member and the at least one additional electrode via the sensing between the electrodes 50/52 per [0068]; see [0044]-[0047] discussing 26 providing for obtaining voltage measurements), the at least one additional electrode being positioned proximal to the second electrode member (see figure 1 with 52 being proximal to 50), a graphical user interface system comprising at least one processing device configured to generate a graphical output for display on a display device operatively connected to the graphical user interface system (the processing circuitry of 34 for receiving information and outputting onto the display of 34), the graphical output including: a visual image of a distal tip of the ablation catheter , a visual image of a section of the cardiac tissue configured to be displayed below the visual image of the distal tip of the ablation catheter (see [0064] providing for visual image of the tissue 16 and the electrode 12), and a tissue viability indicator window configured to continuously indicate to a clinician whether the composite-tip electrode assembly is in contact with the Application No. 16/592,042Page 3 of 8Response to April 22, 2022 Office ActionAttorney Docket No. A0001731.US02 (215364-9098-US02)cardiac tissue (See [0064] with the indication of tissue contact/proximity) and whether the cardiac tissue is viable based on the first and second voltage measurements (see [0108]).  
Regarding claim 2, Miller provides that the tissue viability indicator window is configured to adjust a display parameter that is related to a magnitude of contact based on the first and second voltage measurements (see at least [0108] discussing changes on 34).  
Regarding claim 3, Miller provides that the at least one parameter of the tissue viability indicator window comprises at least one of the following: size, shape, color, intensity, shade, brightness, contrast, and texture (see [0064] discussing color/texture/shape, see also [0108]).  
Regarding claim 7, Miller provides that the graphical output is configured to be displayed on a 3D model generated by a 3D tissue mapping system (See [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Pat. Pub. 2010/0069921 A1) as applied to claim 1 above, and further in view of Miller et al. (US Pat. Pub. 2009/0177111 A1) hereinafter “Miller ‘111”.
Regarding claim 4, while Miller provides the tissue viability indicator window, Miller fails to provide that such is configured to at least one from the group consisting of display no color when the composite-tip electrode assembly is not in contact with the cardiac tissue and when the cardiac tissue is not viable based on the first and second voltage measurements.  Miller ‘111 discloses an alternative manner of indicating features of the tip of a contact sensing catheter/electrode system. Therein, Miller ‘111 teaches the use of no color when an electrode assembly is not in contact (see figures 5A/B). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the no color indication as taught by Miller ‘111 as the manner of indicating no contact as well as non-viability in Miller. Miller readily contemplates a variety of manners of providing a visual indication of changing conditions at a tissue site with Miller ‘111 providing known alternatives in the art that would work equally well as those in Miller to provide such a visual indication. 
Regarding claim 6, while Miller provides for the graphical output, Miller fails to provide that such further comprises a visual halo configured to be displayed in a manner so as to surround the visual image of the distal tip of the ablation catheter, and wherein at least one display parameter of the visual halo corresponds to the at least one display parameter of the tissue viability indicator window.  Miller ‘111 discloses an alternative manner of indicating features of the tip of a contact sensing catheter/electrode system. Therein, Miller ‘111 teaches the use of a visual halo configured to be displayed in a manner so as to surround the visual image of the distal tip of the ablation catheter, wherein at least one display parameter of the visual halp corresponds to the at elast one display parameter of the tissue viability indicator window (see figures 5A/B with the halo extending around 12 at 400). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the halo as taught by Miller ‘111 as the manner of indicating the at least one display parameter. Miller readily contemplates a variety of manners of providing a visual indication of changing conditions at a tissue site with Miller ‘111 providing known alternatives in the art that would work equally well as those in Miller to provide such a visual indication. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Pat. Pub. 2010/0069921 A1) as applied to claim 1 above, and further in view of Blake et al. (US Pat. Pub. 2016/0022375 A1).
Regarding claim 5, while Miller provides for a plurality of visual cues in the the tissue viability indicator window, Miller fails to provide that such is configured to flash on and off with a color if ablative energy continues to be delivered by the ablation catheter for longer than a predetermined threshold after the tissue viability indicator window transitions to a display of no color.  Blake discloses a similar device for providing for visual cues on an indicator window of a surgical device. Blake specifically teaches the use of indicating dangerous energy application situations (see [0079]) and for such to include flashing of the indicator. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a flashing indicator window as taught by Blake to the system of Miller in the situation where energy is delivered outside of a predetermined threshold so as to indicate a dangerous energy indication level. Miller readily contemplates various manners of visual indication with the flashing indication per Blake representing one of a known number of options for providing visual cues to a user to ensure that safe treatment would be provided when loss of contact between the tip and the target tissue occurs. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. (US Pat. Pub. 2009/0171345 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794